                  Case 5:21-cr-00435 Document 4 Filed on 02/09/21 in TXSD Page 1 of 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                 __________  District of
                                                                      of __________
                                                                         Texas

                  United States of America                         )
                             v.                                    )
                    Eduardo Maldonado
                                                                   )      Case No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  February 8, 2021              in the county of                Webb            in the
     Southern          District of            Texas            , the defendant(s) violated:

            Code Section                                                     Offense Description
21 U.S.C. 952(a) and 963                       Knowingly and unlawfully import, attempt to import, and conspire to import,
                                               from a place outside the United States, to wit: the United Mexican States, to a
                                               place in the United States, to wit: Laredo, Texas, a controlled substance
                                               listed under Schedule I and Schedule II of the Controlled Substances Act, to
                                               wit: approximately 2.04 Kilograms of heroin, 1.42 Kilograms of
                                               methamphetamine, and 4.16 Kilograms of cocaine.



         This criminal complaint is based on these facts:
See Attachment A.




         ✔ Continued on the attached sheet.
         u

                                                                                              /s/ Corey L. Grubbs
                                                                                              Complainant’s signature

                                                                                     Corey L. Grubbs, HSI Special Agent
  Submitted by reliable electronic
                                                                                               Printed name and title
  means per Fed.R.Crim.P. 4.1, Corey Grubbs
  sworn to and signature attested
Sworn to before me and signed in my presence.
  telephonically on February 9, 2021,
  at Laredo, Texas.
Date:             02/09/2021
                                                                                                 Judge’s signature

City and state:                          Laredo, Texas                         Christopher dos Santos, U.S. Magistrate Judge
                                                                                               Printed name and title
             Case 5:21-cr-00435 Document 4 Filed on 02/09/21 in TXSD Page 2 of 2

                                       ATTACHMENT A



I am a Special Agent of the United States Homeland Security Investigations (HSI), and have
knowledge of the following facts:

1. On February 8, 2021, at approximately 7:00 AM, Eduardo MALDONADO entered the United
   States via the Laredo International Bridge II, Laredo, Texas, as a passenger aboard a
   commercial bus.

2. At the passenger processing area of Laredo International Bridge II, MALDONADO presented
   himself for inspection and placed a suitcase and cardboard box on the X-RAY machine
   operated by Customs and Border Protection Officers (CBPO). CBPO’s observed anomalies in
   the bottom of the cardboard box. Further inspection revealed bundles of powdery substances
   which tested positive for the properties of heroin, methamphetamine and cocaine. The bundles
   were removed and found to contain 2.04 Kilograms of heroin, 1.42 Kilograms of
   methamphetamine, and 4.16 Kilograms of cocaine.

3. Special Agents with Homeland Security Investigations (HSI) responded to the seizure. HSI
   special agents read MALDONADO his Miranda Rights in the Spanish language.
   MALDONADO stated that he understood his Miranda warnings and agreed to speak to HSI
   special agents without the presence of an attorney.

4. During the interview, MALDONADO stated that he had met a person in Morelia, Michoacán,
   Mexico, who asked MALDONADO to transport the box to Birmingham, Alabama.
   MALDONADO stated that he was to receive $3000 for transporting the box. When
   questioned if he knew narcotics were in the box, MALDONADO stated that for being paid that
   much money to take a box, he suspected there might be narcotics inside the box.

5. MALDONADO was subsequently arrested and transported to the La Salle County Detention Center.
